UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 19, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 593-0770 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock $.10 par value, 5,634,764 shares outstanding at August 17, 2009Class A common stock $.10 par value, 9,766,761 shares outstanding at August 17, 2009 BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE FOUR PERIODS ENDED JULY 19, 2, 2008 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements – unaudited Condensed Consolidated Balance Sheets (unaudited) at July 19, 2009 and March 29, 2009 2 Condensed Consolidated Statements of Income (unaudited) for the Four Periods Ended July 19, 2009 and July 20, 2008 3 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) for the Four Periods Ended July 19, 2009 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Four Periods Ended July 19, 2009 and July 20, 2008 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 6. Exhibits and Reports on Form 8-K 26 - 1 - BENIHANA INC. AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS – UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share information) July 19, March 29, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Inventories Income tax receivable Prepaid expenses and other current assets Investment securities available for sale - restricted Deferred income tax asset, net Total current assets Property and equipment, net Goodwill Deferred income tax asset, net Other assets, net Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Accrued put option liability Total current liabilities Deferred obligations under operating leases Borrowings under line of credit Other long term liabilities Total liabilities Commitments and contingencies (Notes 5 and 9) Convertible preferred stock - $1.00 par value; authorized - 5,000,000 shares; Series B mandatory redeemable convertible preferred stock - authorized - 800,000 shares; issued and outstanding – 800,000 shares, respectively, with a liquidation preference of $20 million plus accrued and unpaid dividends as of July 19, 2009 Stockholders’ Equity Common stock - $.10 par value; convertible into Class A common stock; authorized, 12,000,000 shares; issued and outstanding, 5,629,014 and 5,603,139 shares, respectively Class A common stock - $.10 par value; authorized, 20,000,000 shares; issued and outstanding, 9,755,261 and 9,693,511 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax (147 ) (197 ) Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 2 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share information) Four Periods Ended July 19, July 20, Revenues: Restaurant sales $ $ Franchise fees and royalties Total revenues Restaurant Expenses: Cost of food and beverage sales Restaurant operating expenses Restaurant opening costs Marketing, general and administrative expenses Total operating expenses Income from operations Interest expense, net (397 ) (56 ) Income before income taxes Income tax provision Net Income Less: Accretion of preferred stock issuance costs and preferred stock dividends Net income attributable to common stockholders $ $ Earnings Per Share Basic earnings per common share $ $ Diluted earnings per common share $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 3 - CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) Four Periods Ended July 19, 2009 (In thousands, except share information) Common Stock Class A Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive
